DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 7-10, the disclosure fails to describe the barrier rods set flat or resting on the bottom panel.  As shown in Fig. 6, the barrier rods (20) are set flat or rest adjacent to the bottom panel 10.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by the phrase “the two ends of each barrier rod are combined separately to the bottom panel at one side”.  This would appear to mean that both ends of both barrier rods are attached at one side of the bottom panel.  However, this would conflict with the disclosure.  It is recommended that this phrase be amended to read “one end of each barrier rod is combined separately to the bottom panel at each side”.  
Regarding claims 15-18, it is unclear what the term “U-shape/U-type” means.  It is recommended that the claim be amended to read “U-shape
Claims 2-14 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


REJECTION BASED ON KLEINBORTAS
Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,232,502 to Kleinbortas.
Regarding claim 1, Kleinbortas discloses a multipurpose roof panel structure (Fig. 1), formed by a rigid material, comprising: a bottom panel (2, 2’, 3, 4, 14, 2a, 2b); and two barrier rods (5), on the two opposite sides of the said bottom panel, wherein the two ends of each barrier rod are combined separately to the bottom panel at one side (Fig. 1 - each side of the barrier rods are separately attached at each side of the panel); wherein the barrier rods are movable barrier rods (via loosening wing nut 47), and wherein each of the said barrier rods is either risen inclined on the bottom panel (Fig. 1) or set flat on the bottom panel (with rods 5 folded flat outward adjacent to and in plane with the bottom panel (similar to how applicant’s rods are adjacent to and in plane with the bottom panel)).
Regarding claim 2, Keinbortas discloses two barrier bars (2, 2’ (for this claim 2, 2’ are the barrier bars and not the bottom panel)), each said barrier bar is firmly combined on one side of the bottom panel where the two barrier rods each rest one of its two ends on (Fig. 1 – one barrier bar is firmly attached on one side of the bottom panel, the other barrier bar is firmly attached on the other side of the bottom panel).

Regarding claim 4, Kleinbortas discloses wherein when any one of the barrier rods is inclined rising above the bottom panel, the barrier rod is detachably fixed firmly from its bottom side to the bottom panel with at least one fixing piece (47).
Regarding claim 5, Kleinbortas discloses wherein the position where each of the barrier rods fixed to the bottom panel being on the side surface of the bottom panel (Fig. 1).
Regarding claim 6, Kleinbortas discloses wherein the shape of the said barrier bars being curved shape (the bars 2, 2’ have a curved cross-section – Fig. 1).
Regarding claims 7-10, Kleinbortas discloses wherein when the barrier rods are set flat and rest on the bottom panel, each barrier rod being fixed firmly on the bottom panel with at least one fastener (47).
Regarding claims 11-14, Kleinbortas discloses wherein the bottom panel of the roof panel structure being composed of at least two components (at least 3, 4, 14, 2a, 2b).
Regarding claims 15-18, Kleinbortas discloses wherein the shape of the barrier rods being U-shape/ U-type barrier rods (Fig. 1 – barrier rods are u-shaped).
 
REJECTION BASED ON GUEVARA
Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,002,664 to Guevara.

Regarding claim 2, Guevara discloses two barrier bars (36), each said barrier bar is firmly combined on one side of the bottom panel where the two barrier rods each rest one of its two ends on (Fig. 1 – 36 is firmly combined on one side of the bottom panel and is adjacent where the top end of 30 is resting (see Fig. 2)).
Regarding claim 3, Guevara discloses wherein the bottom panel being a frame which is a fixed combination of plural horizontal bars (12, near/far in Fig. 1) and plural vertical bars (14).
Regarding claim 4, Guevara discloses wherein when any one of the barrier rods is inclined rising above the bottom panel, the barrier rod is detachably fixed firmly from its bottom side to the bottom panel with at least one fixing piece (24 – Fig. 5).
Regarding claim 5, Guevara discloses wherein the position where each of the barrier rods fixed to the bottom panel being on the side surface of the bottom panel (Figs. 1-2).
Regarding claim 6, Guevara discloses wherein the shape of the said barrier bars being curved shape (36 are curved along the roof line – Fig. 1-2).

Regarding claims 11-14, Guevara discloses wherein the bottom panel of the roof panel structure being composed of at least two components (Figs. 1-2 – 12 near/far, 14)).
Regarding claims 15-18, Guevara discloses wherein the shape of the barrier rods being U-shape/ U-type barrier rods (Figs. 1-2 – 30, 46 form a u-shape).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6-10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevera in view of Kleinbortas.
Regarding claim 2, although Guevera discloses the claimed subject matter (see rejection above), in the spirit of forming a rejection based not only on the claimed invention, but also based on the disclosed invention, Kleinbortas discloses a wingnut (47) for firmly holding the rack in position.  It would have been obvious to one of ordinary skill to have added wingnuts at the intersection of 30 and 36 to more securely hold the rack in place as desired.  The combination discloses two barrier bars (36 - Guevara), each said barrier bar is firmly combined on one side of the bottom panel 
Regarding claim 4, although Guevera discloses the claimed subject matter (see rejection above), in the spirit of forming a rejection based not only on the claimed invention, but also based on the disclosed invention, Kleinbortas discloses a wingnut (47) for firmly holding the rack in position.  It would have been obvious to one of ordinary skill to have added wingnuts at the intersection of 30 and 14 to more securely hold the rack in position as desired.  In the combination, when any one of the barrier rods is inclined rising above the bottom panel, the barrier rod is detachably fixed firmly from its bottom side to the bottom panel with at least one fixing piece (Kleinbortas – wingnut 47).
Regarding claim 6, Guevara discloses wherein the shape of the said barrier bars being curved shape (36 are curved along the roof line – Fig. 1-2).
Regarding claims 7-10, although Guevera discloses the claimed subject matter (see rejection above), in the spirit of forming a rejection based not only on the claimed invention, but also based on the disclosed invention, Kleinbortas discloses a wingnut (47) for firmly holding the rack in position.  It would have been obvious to one of ordinary skill to have added wingnuts at the intersection of 30 and 36 to more securely hold the rack in place as desired.  In the combination, when the barrier rods are set flat and rest on the bottom panel, each barrier rod being fixed firmly on the bottom panel with at least one fastener (Kleinbortas – wingnut 47).

Regarding claim 16, Guevara discloses wherein the shape of the barrier rods being U-shape/ U-type barrier rods (Figs. 1-2 – 30, 46 form a u-shape).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734